Citation Nr: 1115915	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-50 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for dental trauma with loss of all teeth, for the purposes of compensation; and if so, whether the claim may be granted.

2.  Entitlement to service connection for dental trauma with loss of all teeth, for purposes of eligibility for dental treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The appellant had verified active military service from May 1964 to December 1964; and prior unverified active military service for a period of three years and six months.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul.

In November 2003, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for dental trauma with loss of all teeth, for the purposes of compensation AND for purposes of eligibility for dental treatment, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for dental trauma with loss of all teeth was denied by a June 2007 rating decision which was initially appealed; however, the appeal with withdrawn by the appellant's representative in March 2009.

2.  Evidence submitted subsequent to the June 2007 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision which denied a claim for service connection for dental trauma with loss of all teeth is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for dental trauma with loss of all teeth is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate those element or elements required to establish service connection that were found insufficient in the previous denial.  In other words, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  The basis for the denial in the prior decision can be ascertained from the face of that decision.  

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  To that end, the Board notes that it is expected that when the claim is returned to the RO for further development and reviewed on the basis of the additional evidence, the RO will properly conduct all necessary VCAA notice and development in accordance with its review of the underlying claim.

New and Material Evidence

In a decision dated in June 2007, the RO denied the appellant's claim for service connection for dental trauma with loss of all teeth.  The appellant appealed this decision.  However, in March 2009, VA received a letter from the appellant's representative indicating the appellant's desire to withdraw his appeal for service connection for dental trauma.  Withdrawal of an issue on appeal may be made by the appellant or by his or her authorized representative in writing.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (2010).  As such, the June 2007 rating decision is deemed not appealed.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  Thus, the June 2007 rating decision is final.  

In June 2009, the RO received a letter from the appellant's representative which noted that the appellant had been waiting for his request dated in March 2009 to be sent to the Minneapolis VAMC for action to be taken for his request for a rating for dental treatment.  Although the June 2009 request was clearly for dental treatment, the RO again adjudicated a claim for service connection for dental trauma with loss of all teeth in a September 2009 rating decision.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the creditability of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Although not explicit, the RO, in the September 2009 rating decision, both reopened the appellant's claim for service connection for dental trauma with loss of all teeth and denied the claim on the merits.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The RO denied the appellant's claim in June 2007 on the basis that there was no medical evidence showing a diagnosis of dental trauma with loss of teeth related to his military service.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150 (2010).  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In order to be awarded service connection for compensation purposes for any of these conditions they must have been due to combat or trauma.  38 C.F.R. § 3.381(b) (2010).

At the time of the June 2006 rating decision, the record included the appellant's service treatment records, VA treatment records from June 2005 to June 2007, and written submissions from the appellant.  Specifically, on his original application for compensation, the appellant stated that he served in Korea for 18 months, that he contracted a disease in his mouth which affected his gums and teeth, that upon returning stateside, he underwent an operation of his mouth and gums, and that after discharge from service, his teeth rotted and had to be removed.

On his VA Form 9, Appeal to the Board of Veterans' Appeals, dated in December 2009, the appellant stated that he believed that he was first treated in Uijeongbu, Korea I-Corp in the summer of 1960 and then underwent dental surgery at Ft. Gordon around 1962-1963.

In November 2010, the appellant testified that he suffered bone loss as a result of the surgery.  The appellant testified that his gums were sliced open on top and bottom, front, and on the inside and then sewed up.  The appellant also noted that there was removal of some substance and that it took three visits.  The appellant testified that he sought treatment approximately six to eight months after his discharge.  The appellant testified that the captain at I-core in Korea took x-rays which indicated that there was bone loss and that he would continue to have bone loss.  

In a statement submitted to the Board during his videoconference hearing, the appellant indicated that he did not have periodontal work on his teeth done in service and that his teeth rotted from the base of the tooth/bone and that he had significant bone loss.  The appellant also noted that he was in a combat zone during a cease fire period, that every night he was on armed combat patrol, and that on his last evening in Korea, he took up arms against the enemy.

The appellant's statements essentially indicate that he had bone loss in service.  His statements are presumed credible for purposes of reopening the claim.

Accordingly, the Board finds that the evidence received subsequent to the June 2006 rating decision is new and material and serves to reopen the claim.  

 
ORDER

New and material evidence having been submitted, the claim for entitlement service connection for dental trauma with loss of all teeth is reopened.


REMAND

A verification of the appellant's service from 1959 to May 1964 is not of record.  

In addition, a review of the claims file reveals that the appellant has not been properly notified of the provisions of the VCAA.  Therefore, it is apparent that the Board must remand this case to ensure that the appellant is properly notified of the VCAA and to determine whether all evidence needed to consider the claim has been obtained.  

In addition, with respect to the issue of service connection for a dental disability for outpatient treatment purposes, the determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth under 38 C.F.R. § 3.381 (2010).  Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2010).  When service connection is warranted, it will be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  A Veteran with a service-connected noncompensable dental condition is classified as Class II, and entitled to one-time treatment for the condition, if application is made within a certain time period after service. 38 C.F.R. § 3.381(b).

The appellant's separation examination conducted in September 1964 indicated class 2 dental defect or disease.  

Further, The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his tooth loss. 
 
In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is credible evidence that after discharge from service, the Veteran's teeth have all been removed.  There is also medical evidence that the Veteran had "periodontal work" in service.  As the Board cannot determine whether "periodontal work" in service was due to periodontal disease, the case must be remanded for a medical opinion in conjunction with the review of the entire record and examination of the Veteran to determine the type of periodontal work done and to determine whether there is bone loss of the maxilla or mandible.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

 1.  The appellant's active service from 1959 to May 1964 should be verified.

2.  Development contemplated by the VCAA should be undertaken, including, but not limited to, informing the appellant of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to obtain; and (3) that the claimant is expected to provide.  In addition, the appellant should be informed of how VA determines disability ratings and effective dates.

3.  The Veteran should be afforded the appropriate VA dental examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.    

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has loss of teeth due to bone loss and the bone loss is due to trauma or disease, but not the result of periodontal disease.  

If the examiner finds that the Veteran has such loss of teeth above, the examiner is asked to provide a description of each tooth which has been lost and to determine if it is at least as likely as not that such tooth loss is due to the Veteran's active duty service.

Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process as a result of periodontal disease, since such loss is not considered disabling.  

The Federal Circuit defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  This definition may encompass unintended results of treatment due to medical malpractice, however, excludes the intended result of proper medical treatment.  Nielson v. Shinseki, No. 2009-7129 (Fed. Cir. Jun. 7, 2010). 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The case should again be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


